Title: From George Washington to William Byrd, 20 April 1755
From: Washington, George
To: Byrd, William



[Mount Vernon, 20 April 1755]
To The Honble William Bird Esqr.Westover
Honble Dr Sir

I was am sorry it was not in my power to wait upon you at Westover last Christmas—I had enjoy’d much real satisfaction even

in the thought of doing it when an unexpected accident put it intirely out of my power to comply either with my promise, or Inclination; both of which equally urg’d prompted me to make the is Visit.
I am now prepareing for, and shall in a few days sett off, to serve the in the ensueing Campaigne; with different views from what , however, from those I had before; for here, if I can gain any credit, or if I am entitled to the least ⟨erasure⟩ countenance and esteem, it must be from serving my Country with a free voluntary will out fee or rewd; for I can very truely say I have no expectation of reward but the hope of meriting the love of my Country, and friendly regard of my acquaintances; and as to any prospect either—To merit its esteem—and the good will of my friends is the sum of my ambition, having no prospect of att[o]baining a Comn, I have none, as I am pretty being well assur’d it is not in Genl Braddocks power to give such an one as I woud accept off; as I am told The commd of a Compa. is the highest Comn that is invested in his gift. He was so obliging as to desirde my Company this Campaigne, has honour’d me with particular marks of his Esteem, and has kindly envited me into his Family; a Circumstance which will ease me of that expence, which s that otherwise, woud unavoidably must have accrued in furnishing a proper stores Camp Provision equipage &ca; whereas the expence cost will now be easy, (comparitively speaking) as baggage Horses, Tents, & some other necessarys will constitute the whole of the charge. Tho’ I mean to say, Yet, to leave a Family just settling, and in the utmost confusion & disorder (as mine is in at present) will be the means of my using my is not a pleasing thing & may be hurtful

private Fortune very greatly, but however this may happen be this as it may, it shall be no hindrance to my making this Campaigne. I am Sir with very gt esteem, Your most Obt Servt

Go: Washington
Mount Vernon 20th Apl 1755

